Exhibit 10.11




June 15, 2020


Johanna Söderström
Delivery via Email




Dear Johanna,


Congratulations! On behalf of Tyson Foods, Inc., it is our pleasure to offer you
the position of Executive Vice President Chief Human Resources Officer,
reporting directly to Noel White, Chief Executive Officer Tyson Foods.


This offer is contingent upon the successful completion and, if applicable,
verification of satisfactory results (each as determined by Tyson Foods) of the
following on or before your start date:


•
Post-offer drug screen;

•
Provision of the documents necessary to establish your identification and work
eligibility under the Immigration Control and Reform Act of 1986;

•
Non-Competition and Non-Solicitation Agreement (enclosed), as accepted and
agreed to by you without any modification to its covenants and provisions; and

•
Background investigation and/or credit check, if required for your position. You
will be provided with additional documentation to complete if either or both of
these requirements apply to you.



The details of the offer are listed below:


Note: Your “benefits effective date” at Tyson Foods is the first day of the
calendar month following completion of 59 days of continuous full-time
employment.


1.
Base Salary: You will receive an annual base salary of $625,000 and you will be
paid biweekly. Your job is exempt from minimum wage and overtime obligations
under the Fair Labor Standards Act.



2.
Annual Cash Incentive: You will be eligible to participate in Tyson Foods, Inc.
Annual Incentive Plan beginning with the FY21 performance period. The current
target annual incentive for your role is 110% of your base salary. Annual
incentive payments are made under the plan then in effect, and subject to the
discretion of senior management along with an assessment of company, business
unit/function, and individual performance. You must be an active Tyson Foods
employee on the payment date to receive any payout.



3.
Sign-on Payment: As part of your acceptance of employment with Tyson Foods, you
will receive a sign-on payment of $175,000 (less taxes and other applicable
withholdings). In consideration of your sign-on payment, you agree and promise
to repay Tyson Foods 100% of your sign-on payment amount if you 1) resign or
voluntarily terminate employment with Tyson Foods prior to reaching the 12-month
anniversary of your start date, or 2) do not relocate to Northwest Arkansas
within 12 months from your start date.



Your repayment must be received by Tyson Foods within thirty (30) days of your
termination date at Tyson Foods. If you fail to repay the sign-on payment amount
in full by the deadline, you also agree and promise to pay to Tyson Foods,
within thirty (30) days of request by Tyson Foods, an amount equal to all costs
and expenses, including but not limited to reasonable attorney’s fees and court
costs, which are incurred by Tyson Foods to enforce its rights to repayment.


4.
Long Term Stock Incentive: You are eligible to participate in the Tyson Foods
long-term incentive (LTI) program. If your start date falls on or before October
3, 2020, you will be eligible to participate in the next annual grant which is
expected to occur in November 2020. The current LTI target award for your role
is $1,500,000 with a mix of non-qualified stock options, restricted stock and
performance shares. All award grants will follow the normal program guidelines
and mix aligned with your role in the organization at the time of the grant and
are made at the discretion of the company.



In addition, you are eligible for a prorated FY20 LTI award. This award will
have a target value of $1,500,000 prorated for the portion of the fiscal year
remaining from your start date and will be made in 100% restricted stock.  This
award will be granted on the next quarterly off-cycle grant date following your
start date, in accordance with the off-cycle stock grant provisions at Tyson
Foods, and will vest 100% on the three (3) year anniversary of the grant date
pursuant to the terms of the award agreement.





--------------------------------------------------------------------------------

Exhibit 10.11




5.
Stock Purchase Plan: Upon reaching your benefits effective date, you will be
eligible to participate in the Tyson Foods, Inc. Employee Stock Purchase Plan.
You may contribute (on an after-tax basis) up to 20% of your base salary to this
plan.  After one year of service, Tyson Foods will match 25% of the first 10% of
base salary you contribute.  This plan provides for 100% immediate vesting of
both your contributions and the company match.



6.
Retirement Savings Plan - 401(k): Upon reaching your benefits effective date,
you will be eligible to participate in the 401(k) Retirement Savings Plan of
Tyson Foods, Inc. After one year of service, Tyson Foods will match 100% of the
first 3% you contribute and 50% of the next 2% you contribute. You may
contribute up to 60% of your eligible compensation to this plan until your
contributions for the year reach the IRS maximum contribution or maximum
compensation limits. This plan provides for 100% immediate vesting of both your
contributions and the company match.



7.
Executive Savings Plan: If you are projected to reach the maximum IRS
contribution limits in the Retirement Savings Plan (based on your contribution
election to that plan) you can then begin deferring up to 60% of base pay into
the Executive Savings Plan of Tyson Foods, a non-qualified deferred compensation
plan. This plan is available to highly compensated employees, as defined by IRS
regulations, and is available to those who wish to defer additional dollars over
and above the IRS limits for qualified plans. You may also defer up to 100% of
your annual cash incentive to the plan. All deferrals and payout elections must
be elected during the annual election period each December prior to the deferral
year. This plan provides company matching contributions in the same manner as
the RSP. Additionally, as a member of the Executive Leadership Team, the
Executive Savings Plan provides a 4% of your salary and AIP, as they are paid,
contribution to your account.



8.
COBRA: If you elected COBRA continuation coverage through your former employer’s
plan(s), Tyson Foods will reimburse you for any premium costs you incur for such
coverage until you reach your benefits effective date. The reimbursements will
be tax protected at the supplemental tax rates for each taxing jurisdiction. You
will be required to provide confirmation of coverage, proof of payment, and the
time period covered to Tyson’s Corporate Payroll Department in order to receive
your reimbursement. In consideration of the reimbursements, you agree and
promise to repay Tyson Foods 100% of the aggregate reimbursement amount you
received if you resign or voluntarily terminate employment with Tyson Foods
prior to reaching the one-year anniversary of your start date. Your repayment
must be received by Tyson Foods within sixty (60) days of your termination date
with Tyson Foods. If you fail to repay the aggregate reimbursement amount in
full by the deadline, you also agree to pay all reasonable costs and expenses,
including but not limited to reasonable attorney’s fees and court costs, which
are incurred by Tyson Foods to enforce its rights to repayment.



9.
Employee Health, Life and LTD Benefits: Upon reaching your benefits effective
date, you and your eligible dependents will be able to participate in the Tyson
Foods, Inc. Group Health Plan, including medical, dental, vision, and
prescription drug coverage. Your premium amount will be deducted from your
payroll check on a pre-tax basis.  At the time you enroll in the plan, you will
also be enrolled in company-paid life insurance and the accidental death and
dismemberment plans, each in the amount of one (1) times your annual salary. You
will also participate in the company-paid Executive long-term disability
insurance program which provides a tax-free benefit of 60% (up to plan limits)
of the sum of the following: base pay, most recent annual cash incentive
payment, and value of your most recent annual LTI grant.



10.
Officer Life Benefits: Upon reaching your benefits effective date, you will be
eligible for additional company-paid life insurance in the amount of two (2)
times your annual base salary (subject to limitations in accordance with the
plan). This is in addition to the one (1) times annual salary life under the
Group Life Plan.



11.
Executive Rewards Allowance: Upon hire you will be eligible for the Executive
Rewards Allowance, which will provide you an annual cash allowance of $12,000
(paid $461.54 each pay period), prorated based on your start date.  The
allowance is an additional fringe benefit provided in recognition of the unique
needs of an executive level team member beyond the core benefits package.  The
allowance is taxable income and can be used at your discretion to fund an array
of items based upon the needs of you and your family (for example, financial and
estate planning, executive physical, cell phone, etc.). There are no claims
forms to remit or file.



12.
Vacation: You will receive four (4) weeks of vacation upon reaching your
benefits effective date, then four (4) weeks on your annual service anniversary
date thereafter.



13.
Relocation and Temporary Living. The company agrees to pay the reasonable
expenses of relocation to the area of your principal office location according
to the Company Relocation Policy.










--------------------------------------------------------------------------------

Exhibit 10.11


14.
Start Date: This will be a mutually agreed upon date and time by the hiring
manager and you; provided that, all contingencies and requirements described in
this offer letter must be completed (as determined by Tyson Foods) before your
employment may commence. 



As a material term to your acceptance of this offer of employment, you represent
and warrant that you are not under any pre-existing obligation inconsistent with
the provisions of this offer letter, and you represent that your performance of
all the terms of this offer letter will not breach any invention assignment or
proprietary information agreement or non-competition or non-solicitation
agreement with any former employer or other party.


We look forward to welcoming you to our team. If you have any questions
regarding this offer or need additional information, please do not hesitate to
contact me at (479) 290-5114. We look forward to hearing from you within the
time frame we discussed.


Sincerely,




Mary Oleksiuk
Executive Vice President Chief Human Resources Officer


This letter is not intended nor should it be considered a contract of employment
for a definite or indefinite period. If employed, you will be considered an
employee at will. Employment is dependent on the completion of the entire
employment process, to include fulfillment of all contingencies listed in this
letter.


The terms of this offer letter supersede all other promises or offers previously
made. This document is a formal offer of employment and includes a summary only
of the relevant benefits you may be eligible to receive to the extent the
coverages remain available by law.


This letter only provides general information about the benefit plans,
compensation programs and other human resource policies at Tyson Foods. The
official plan document or human resource policy, as applicable, contains all
terms and conditions, and will govern any inconsistencies between this letter
and such plan or policy. Tyson Foods also reserves the right to amend or
terminate any of its plans or policies (including salaries, annual cash
incentives, and long-term stock incentives) at any time and for any reason to
the fullest extent permitted by law.
   
   
Accepted and agreed to by:




/s/ Johanna Söderström                         
Johanna Söderström


Date: June 15, 2020                         







